Exhibit 10.1
EXECUTION COPY
EXCHANGE AGREEMENT
     THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
August 4, 2009 by and among Commercial Vehicle Group, Inc., a Delaware
corporation (the “Company”), the Guarantors (as defined below) and Evergreen
Investment Management Company, LLC (“Evergreen”) and T. Rowe Price Associates,
Inc. (“TRP”) (together with Evergreen, the “Holders”) of the Company’s 8% Senior
Notes due 2013 (the “Notes”), which were issued pursuant to an Indenture (the
“Notes Indenture”), dated as of July 6, 2005, between the Company, certain of
the Company’s domestic subsidiaries, as guarantors (collectively, the
“Guarantors”) and U.S. Bank National Association, as trustee.
RECITALS
     WHEREAS, the Company has issued and outstanding $150.0 million aggregate
principal amount of Notes pursuant to the Notes Indenture;
     WHEREAS, the Company and the Holders have reached an agreement for the
exchange of $52,190,000 aggregate principal amount of Notes held by the Holders
(or certain funds and/or accounts for which a Holder acts as investment advisor)
(the “Exchanged Notes”) for units (the “Units”) consisting of (i) $42,124,000
aggregate principal amount of 11%/13% Third Lien Senior Secured Notes due 2013
of the Company (the “Third Lien Notes”) and (ii) 745,000 warrants (the
“Warrants”) to purchase shares of the Company’s common stock, par value $0.01
per share (the “Common Stock”) with an exercise price of $0.35 per share;
     WHEREAS, the Company, as issuer, the Guarantors and U.S. Bank National
Association, as trustee (the “Trustee”) and as third lien collateral agent (the
“Third Lien Collateral Agent”), are entering into a new indenture which shall
govern the Third Lien Notes, a copy of which is attached hereto as Exhibit A
(the “Third Lien Notes Indenture”), and related collateral documents (the “Third
Lien Collateral Documents”), including the related security agreement, a copy of
which is attached hereto as Exhibit B;
     WHEREAS, the Company, as issuer, and U.S. Bank National Association, as
warrant agent and unit agent, are entering into a warrant and unit agreement
which shall govern the Warrants, a copy of which is attached hereto as Exhibit C
(the “Warrant and Unit Agreement”);
     WHEREAS, certain of the Holders (or certain funds and/or accounts for which
a Holder acts as investment advisor) have also agreed to lend through
assignments $13.1 million in gross proceeds to the Company in the form of a new
$16.8 million principal amount second lien term loan, which will be guaranteed
by the Guarantors (the “Second Lien Term Loan”);
     WHEREAS, the Company, as borrower, the Guarantors, and Credit Suisse, as
second lien collateral agent (the “Second Lien Agent”) and lender, are entering
into a new second lien loan and security agreement which shall govern the Second
Lien Term Loan, a copy of which is attached hereto as Exhibit D (the “Second
Lien Term Loan Agreement”), and related collateral documents (the “Second Lien
Collateral Documents”);
     WHEREAS, concurrently with the execution of the Second Lien Term Loan
Agreement and the Third Lien Notes Indenture, the Company, the Guarantors and
Bank of America, N.A

 



--------------------------------------------------------------------------------



 



(“Bank of America”) are entering into Amendment No. 2 (the “Credit Agreement
Amendment”) to the Loan and Security Agreement, dated as of January 7, 2009 (as
amended, modified or supplemented, the “Credit Agreement”), a copy of which is
attached hereto as Exhibit E;
     WHEREAS, concurrently with the execution of the Second Lien Term Loan
Agreement and the Third Lien Notes Indenture, Bank of America, N.A (“Bank of
America”), as Agent under the Credit Agreement and as First Lien Agent, the
Second Lien Agent named therein, the Third Lien Agent named therein and the
borrowers and obligors named therein are entering into an intercreditor
agreement (the “BofA Intercreditor Agreement”), a copy of which is attached
hereto as Exhibit F; and
     WHEREAS, concurrently with the execution of the Second Lien Term Loan
Agreement and the Third Lien Notes Indenture, the Second Lien Agent named
therein, the Third Lien Agent named therein and the borrowers and obligors named
therein are entering into an intercreditor agreement (the “Junior Intercreditor
Agreement” and, together with the BofA Intercreditor Agreement, the
“Intercreditor Agreements”), a copy of which is attached hereto as Exhibit G.
     NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained and intending to be
legally bound hereby, the Company and the Holders hereby agree as follows:
ARTICLE I
EXCHANGE OF NOTES AND RELATED MATTERS
     Section 1.1 Exchange of Exchanged Notes. Subject to the terms and
conditions set forth in this Agreement, each Holder hereby agrees, on its behalf
and on behalf of certain funds and/or accounts for which such Holder acts as
investment advisor, to exchange (the “Exchange”) at the Closing (as defined
below) the principal amount of the Exchanged Notes held by such Holder (or
certain funds and/or accounts for which such Holder acts as investment advisor),
as set forth opposite such Holder’s name on Schedule I hereto, for Units
consisting of (i) the principal amount of Third Lien Notes set forth opposite
such Holder’s name on Schedule I hereto and (ii) the number of Warrants set
forth opposite such Holder’s name on Schedule I hereto. Upon the surrender of
the Exchanged Notes in exchange for the Units, all then outstanding principal
amount of such Exchanged Notes, together with all interest accrued thereon up to
and including the Closing Date (as defined below), shall be deemed satisfied and
such Exchanged Notes shall be cancelled. Each Holder waives all rights to
receive the interest payment scheduled for January 1, 2010 on its Exchanged
Notes. Following the Closing, the Exchanged Notes exchanged pursuant to this
Agreement shall cease to accrue interest. The principal amount of the Third Lien
Notes to be issued shall be rounded to the nearest $1,000. The Units, the Third
Lien Notes and the Warrants that are issued to Holders in exchange for the
Exchanged Notes are collectively referred to herein as the “New Securities.”
     Section 1.2 Second Lien Term Loan. As a condition to participating in the
Exchange, each Holder hereby agrees to fund the Second Lien Term Loan in the
amounts set forth opposite such Holder’s name on Schedule I hereto. The Second
Lien Term Loan shall be completed pursuant to the Second Lien Term Loan
Agreement.

2



--------------------------------------------------------------------------------



 



ARTICLE II
CLOSING DATE; DELIVERY
     Section 2.1 Closing. The closing of the Exchange described in Section 1.1
shall take place at the offices of Kirkland & Ellis LLP, 300 North LaSalle,
Chicago, IL 60654 at 10:00 a.m., Chicago time, as soon as practicable after the
satisfaction or waiver of the conditions set forth in Articles V and VI hereof,
or at such other time and place as the Company and the Holders mutually agree
upon orally or in writing (which time and place are designated as the “Closing”
and which day is referred to herein as the “Closing Date”).
     Section 2.2 Delivery. At the Closing, (a) the Company shall deliver to The
Depository Trust Company (“DTC”) or its custodian one or more global
certificates representing the Units, the Third Lien Notes and the Warrants being
issued in the Exchange, and (b) each Holder shall effect by book entry, in
accordance with the applicable procedures of DTC and the terms of the indenture
governing the Notes, the delivery to the Company (or to its designee which may
be the Trustee for the benefit of the Company), the Exchanged Notes held by such
Holder (or certain funds and/or accounts for which such Holder acts as
investment advisor) as set forth opposite such Holder’s name on Schedule I and
such Exchanged Notes shall be cancelled or the amount outstanding under global
certificates representing the Notes shall be decreased by the respective amounts
of Exchanged Notes delivered.
     Section 2.3 Consummation of Closing. All acts, deliveries and confirmations
comprising the Closing, regardless of chronological sequence, shall be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery or confirmation of the Closing and none of such acts, deliveries or
confirmations shall be effective unless and until the last of same shall have
occurred.
     Section 2.4 No Transfer of Exchange Notes Prior to the Closing. Each Holder
agrees that during the term of this Agreement, it shall not sell, assign, pledge
transfer or otherwise dispose of, nor permit the sale, assignment pledge,
transfer or other disposition (each, a “Transfer”), of any beneficial ownership
interest in the Exchanged Notes it beneficially owns other than to exchange them
pursuant to the Exchange; provided, however, that Holders may Transfer Exchanged
Notes to any of its affiliates that agrees in writing prior to such Transfer to
be bound by the obligations of such Holder under this Agreement.
     Section 2.5 No Transfer of Exchanged Notes After the Closing; No Further
Ownership Rights in the Exchanged Notes. Upon consummation of the Closing, all
Exchanged Notes (or interests therein) exchanged pursuant to this Agreement
shall cease to be transferable and there shall be no further registration of any
transfer of any such Exchanged Notes or interests therein. From and after the
Closing, the Holders shall cease to have any rights with respect to such
Exchanged Notes, including any payments of accrued and unpaid interest, except
as otherwise provided for herein or by applicable law.

3



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company and the Guarantors, jointly and severally, represent and
warrant to each of the Holders as follows:
     Section 3.1 Organization and Standing of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation and has all requisite corporate power and
authority to own and operate its properties, and to enter into this Agreement
and perform its obligations hereunder. The Company is duly qualified to do
business and is in good standing in all jurisdictions wherein such qualification
is necessary and where failure so to qualify would have a material adverse
effect on the business, properties, operations, financial condition or results
of operations of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”).
     Section 3.2 Organization and Standing of the Guarantors. Each of the
Guarantors is a corporation or limited liability company duly organized or
formed, validly existing and in good standing under the laws of its state of
incorporation and has all requisite corporate or limited liability company power
and authority to own and operate its properties, and to enter into this
Agreement and perform its obligations hereunder. Each of the Guarantors is duly
qualified to do business and is in good standing in all jurisdictions wherein
such qualification is necessary and where failure so to qualify would have a
Material Adverse Effect.
     Section 3.3 Exchange Agreement and Other Transaction Documents. This
Agreement, the Third Lien Notes Indenture, the Warrant and Unit Agreement, the
Intercreditor Agreements and the Third Lien Collateral Documents and the other
agreements and instruments contemplated hereby and thereby have been duly and
validly authorized by the Company and the Guarantors (to the extent a party
thereto), this Agreement has been duly executed and delivered by the Company and
the Guarantors and this Agreement is, and the Third Lien Notes Indenture, the
Warrant and Unit Agreement, the Intercreditor Agreements and the Third Lien
Collateral Documents, when executed and delivered by the Company and the
Guarantors (to the extent a party thereto), will be, valid and binding
obligations of the Company and the Guarantors (to the extent a party thereto),
enforceable in accordance with their respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally, and except that the enforceability of any indemnification or
contribution provisions thereof may be limited under applicable securities laws
or the public policies underlying such laws.
     Section 3.4 Third Lien Notes, Guarantees and Warrants. The Third Lien Notes
have been duly and validly authorized by the Company, and when the Third Lien
Notes are executed by the Company and authenticated and delivered in exchange
for Exchanged Notes pursuant to this Agreement and the Third Lien Notes
Indenture at the Closing, the Third Lien Notes will be valid and binding
obligations of the Company, enforceable in accordance with their terms, subject
as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally. The guarantees of the Third Lien Notes (the
“Guarantees”) by each of the Guarantors have been duly and validly authorized by
each Guarantor, and when the Third Lien Notes are issued and

4



--------------------------------------------------------------------------------



 



executed by the Company and authenticated and delivered in exchange for
Exchanged Notes pursuant to this Agreement and the Third Lien Notes Indenture at
the Closing, the Guarantee of each Guarantor with respect to the Third Lien
Notes will be a valid and binding obligation of such Guarantor, enforceable in
accordance with its terms, subject as to enforceability to general principles of
equity and to bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally. The Warrants have been
duly and validly authorized by the Company, and when the Warrants are executed
by the Company and countersigned and delivered in exchange for Exchanged Notes
pursuant to this Agreement and the Warrant and Unit Agreement at the Closing,
the Warrants will be, valid and binding obligations of the Company, enforceable
in accordance with their terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally.
     Section 3.5 Title to Properties; Priority of Liens. The Company and each
Guarantor has good and marketable title to (or valid leasehold interests in) all
of its material real estate and all of its material personal property, in each
case free of Liens except Permitted Liens (as such terms are defined in the
Third Lien Notes Indenture) and minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purposes. To the extent required by the Third
Lien Notes Indenture and the Third Lien Collateral Documents and except for
post-closing liens to the extent expressly permitted to be obtained after the
Closing Date as identified in a schedule to the Second Lien Term Loan and the
Third Lien Collateral Documents, all Liens of Third Lien Collateral Agent in the
Collateral will be duly perfected, valid and enforceable third priority Liens,
subject only to Permitted Liens and minor defects in title that do not interfere
with the ability of each of the Company and the Guarantors to conduct its
business as currently conducted or to utilize such property for its intended
purposes; provided, however, that for registered United States trademarks,
United States trademark applications, United States patents, United States
patent applications, and registered United States copyrights, the security
interest will be perfected upon filing, to the extent perfection of a security
interest can be accomplished by such a filing, of the Trademark Security
Agreement with the United States Patent and Trademark Office, the Patent
Security Agreement with the United States Patent and Trademark Office, or the
Copyright Security Agreement with the United States Copyright Office, and such
perfected security interest is enforceable as such against any and all creditors
of and purchasers from Obligors in the United States.
     Section 3.6 Guarantors. On and as of the Closing, all of the Company’s
subsidiaries that have guaranteed the Credit Agreement and the Second Lien Term
Loan will execute the Third Lien Note Indenture as guarantors.
     Section 3.7 Non-Contravention. The execution and delivery by the Company of
this Agreement and the other documents contemplated by this Agreement and the
other transactions contemplated by this Agreement, the Third Lien Notes
Indenture, the Warrant and Unit Agreement, the Intercreditor Agreements and the
Third Lien Collateral Documents and each other agreement contemplated hereby to
which the Holders are a party, do not and will not (i) result in any violation
of any terms of the charter or by-laws of the Company; (ii) (assuming completion
of the Credit Agreement Amendment) conflict with or result in a breach by the
Company or any of the terms or provisions of, or constitute a default under, any
indenture,

5



--------------------------------------------------------------------------------



 



mortgage, deed of trust or other material agreement or instrument to which the
Company is a party or by which the Company or any of its properties or assets is
bound or affected or (iii) violate or contravene any applicable law, rule or
regulation or any applicable decree, judgment or order of any government or
political subdivision thereof, whether federal, state, local or foreign, or any
agency or instrumentality of any such government or political subdivision
thereof (a “Governmental Body”) or court having jurisdiction over the Company or
any of its properties or assets, except, in the case of (ii) and (iii), as would
not have a Material Adverse Effect.
     Section 3.8 Consents. No consent, approval, authorization, or order of, or
filing with, any governmental agency or body or any court is required for the
consummation of the transactions contemplated by this Agreement, the Third Lien
Notes Indenture, the Warrant and Unit Agreement, the Intercreditor Agreements
and the Third Lien Collateral Documents in connection with the issuance and sale
of the Third Lien Notes by the Company or the issuance of the Guarantees by the
Guarantors, except for (i) as have been obtained, (ii) as may be necessary to
perfect security interests granted pursuant to the Third Lien Collateral
Documents or (iii) as may be required under applicable state securities laws.
     Section 3.9 Capitalization. The authorized capital stock of the Company is
(a) 30,000,000 shares of Common Stock and (b) 5,000,000 shares of preferred
stock, par value $0.01 per share (the “Preferred Stock”). All of the outstanding
capital stock of the Company has been duly authorized and validly issued and is
fully paid and nonassessable. As of July 23, 2009, there were: (a) 21,746,681
shares of Common Stock outstanding and (b) there were no shares of Preferred
Stock outstanding. As of July 23, 2009, the Company had outstanding options
entitling the holders to purchase or acquire 686,209 shares of Common Stock and
1,270,209 shares of Common Stock reserved for future grants under the Company’s
equity incentive plan. The Company has no shares of Common Stock reserved for
issuance except for the shares of Common Stock referenced in the preceding
sentence and the Warrant Shares (as defined below). Each of the Company and the
Guarantors has good title to the capital stock of its subsidiaries, subject to
liens granted under the Credit Agreement, the Second Lien Term Loan Agreement,
the Second Lien Collateral Documents and the Third Lien Collateral Documents and
other liens permitted under the Credit Agreement, the Second Lien Term Loan
Agreement and the Third Lien Notes Indenture, and all such capital stock is duly
issued, fully paid and non-assessable, to the extent applicable.
     Section 3.10 Warrant Shares. A sufficient number of shares of Common Stock
(the “Warrant Shares”) have been duly authorized and reserved for issuance upon
exercise of the Warrants. Upon exercise in accordance with the Warrants, the
Warrant Shares will be validly issued, fully paid and nonassessable.
     Section 3.11 Financial Statements. The consolidated balance sheets, and
related statements of income, cash flow and shareholder’s equity, included in
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2008, are prepared in accordance with generally accepted accounting principles
in effect in the United States from time to time, and fairly present in all
material respects the financial positions and results of operations of the
Company and its subsidiaries at the dates and for the periods indicated. Since
December 31, 2008, there has been no change in the condition (financial or
otherwise) of the Company and its

6



--------------------------------------------------------------------------------



 



subsidiaries, taken as a whole, that could reasonably be expected to have a
Material Adverse Effect.
     Section 3.12 Exchange Act Reports. The Company’s annual report on Form 10-K
for the fiscal year ended December 31, 2008, and all other reports filed
pursuant to Section 13(a) or 15(d) of the U.S. Securities Exchange Act of 1934,
as amended (the “Exchange Act”), since the end of such fiscal year, when they
were filed with the Securities and Exchange Commission (the “Commission”)
conformed in all material respects to the requirements of the Exchange Act, and
none of such documents contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
     Section 3.13 Intellectual Property. Each of the Company and the Guarantors
owns or has the lawful right to use all intellectual property necessary for the
conduct of its business to the knowledge of the Company without infringing or
misappropriating any intellectual property rights of others except to the extent
that such failure to own or have such rights to use or any conflict would not
reasonably be expected to result in a Material Adverse Effect. There is no
pending or, to the Company’s knowledge, threatened, claim or assertion (whether
in writing, by suit or otherwise) that the Company’s or any Guarantor’s
ownership, use, marketing, sale or distribution of any inventory, equipment,
intellectual property or other property violates another Person’s intellectual
property with respect to any of the Company or the Guarantors or any of their
property (including any intellectual property that could reasonably be expected
to have a Material Adverse Effect).
     Section 3.14 Governmental Approvals. Each of the Company and the Guarantors
has, is in compliance with, and is in good standing with respect to, all
authorizations, consents, approvals, licenses and exemptions of, registrations
and filings with, and required reports to, all Governmental Bodies
(“Governmental Approvals”) necessary to conduct its business and to own, lease
and operate its properties except to the extent the failure to have such
Governmental Approval would not reasonably be expected to result in a Material
Adverse Effect.
     Section 3.15 Compliance with Environmental Laws. Neither the Company nor
any Guarantor has received any Environmental Notice which would reasonably be
expected to result in a material liability to the Company or the Guarantors.
Neither the Company nor any guarantor has any contingent liability with respect
to any Environmental Release, environmental pollution or hazardous material on
any real estate now or previously owned, leased or operated by it where such
liability could reasonably be expected to result in a Material Adverse Effect.
As used in this section, “Environmental Notice” means a notice from any
Governmental Authority or other Person of any possible noncompliance with,
investigation of a possible violation of, litigation relating to, or potential
fine or liability under any Environmental Law, or with respect to any
Environmental Release, environmental pollution or hazardous materials, including
any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise. As used in this section, “Environmental
Laws” means all Applicable Laws (including all programs, local policies, permits
and guidance promulgated by regulatory agencies), relating to public health
(with respect to exposure to hazardous substances or wastes, but excluding
occupational safety and health, to the extent regulated by the Occupational
Safety and Health Act of 1970) or the protection or pollution of the
environment, including the Comprehensive

7



--------------------------------------------------------------------------------



 



Environmental Response Compensation and Liability Act (42 U.S.C. § 9601 et seq.)
(“CERCLA”), the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i)
and the Clean Water Act (33 U.S.C. §§ 1251 et seq.) or to the conditions of the
workplace, or any emission or substance capable of causing harm to any living
organism or the environment. As used in this section, “Environmental Release”
means a release as defined in CERCLA or under any other Environmental Law.
     Section 3.16 Litigation. There are no proceedings or investigations pending
or, to the Company’s knowledge, threatened against the Company or any Guarantor,
or any of their businesses, operations, properties, prospects or conditions,
that (a) relate to the Third Lien Notes Indenture or transactions contemplated
thereby, or (b) could reasonably be expected to have a Material Adverse Effect
if determined adversely to the Company or any Guarantor.
     Section 3.17 Labor Relations. There are no material grievances, disputes or
controversies with any union or other organization of any of the Company’s
employees, or, to the Company’s knowledge, any asserted or threatened strikes,
work stoppages or demands for collective bargaining.
     Section 3.18 Not an Investment Company. Neither the Company nor any
Guarantor is an “investment company” or a “person directly or indirectly
controlled by or acting on behalf of an investment company” within the meaning
of the Investment Company Act of 1940.
     Section 3.19 Margin Stock. None of the Company nor any Guarantor is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock (as
defined in Regulation U of the Board of Governors of the Federal Reserve
System). No proceeds from the sale of the Third Lien Notes will be used by
Company to purchase or carry, or to reduce or refinance any debt incurred to
purchase or carry, any Margin Stock or for any related purpose governed by
Regulations T, U or X of the Board of Governors of the Federal Reserve System.
     Section 3.20 Assuming the accuracy of the representations and warranties of
the Holders contained in Article IV and their compliance with their agreements
set forth therein, the issuance and sale of the Units, the Third Lien Notes and
the Warrants by the Company to the Holders in the manner contemplated by this
Agreement will be exempt from the registration requirements of the U.S.
Securities Act of 1933, as amended (the “Securities Act”) by reason of
Section 4(2) thereof, and it is not necessary to qualify an indenture in respect
of the Third Lien Notes under the United States Trust Indenture Act of 1939, as
amended.
     Section 3.21 No securities of the same class (within the meaning of
Rule 144A(d)(3) under the Securities Act) as the Units, Third Lien Notes and
Warrants are listed on any national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.
     Section 3.22 There is and has been no failure on the part of the Company
and any of the Company’s directors or officers, in their capacities as such, to
comply with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith,

8



--------------------------------------------------------------------------------



 



including Section 402 related to loans and Sections 302 and 906 related to
certifications, to the extent such sections are applicable.
     Section 3.23 Neither the Company, nor any of its affiliates, nor, to the
knowledge of the Company, any person acting on its or their behalf (i) has,
within the six-month period prior to the date hereof, offered or sold in the
United States or to any U.S. person (as such terms are defined in Regulation S
under the Securities Act) the Units, Third Lien Notes and Warrants, or any
security of the same class or series as the Units, Third Lien Notes and Warrants
or (ii) has offered or will offer or sell the Third Lien Notes and Warrants in
the United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act.
     Section 3.24 No “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436(g)(2) under the Securities Act
(i) has imposed (or has informed the Company or any Guarantor that it is
considering imposing) any condition (financial or otherwise) on the Company’s or
any Guarantor’s retaining any rating assigned to the Company or any Guarantor,
any securities of the Company or any Guarantor or (ii) has indicated to the
Company or any Guarantor that it is considering (a) the downgrading, suspension
or withdrawal of, or any review for a possible change that does not indicate the
direction of the possible change in, any rating so assigned or (b) any change in
the outlook for any rating of the Company, any Guarantor or any securities of
the Company or any Guarantor.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE HOLDER
     Each Holder represents and warrants, severally and not jointly, to the
Company as follows:
     Section 4.1 Organization and Standing of the Holder. The Holder is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of its incorporation or formation and has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and to enter into this Agreement and perform its obligations
hereunder.
     Section 4.2 Exchange Agreement and Other Transaction Documents. This
Agreement and each other agreement contemplated hereby to which the Holder is a
party have been duly and validly authorized by the Holder. This Agreement has
been duly executed and delivered by the Holder, and this Agreement is a valid
and binding obligation of the Holder enforceable in accordance with its terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally, and except that the enforceability of any
indemnification or contribution provisions thereof may be limited under
applicable securities laws or the public policies underlying such laws.
     Section 4.3 Non-Contravention. The execution and delivery by the Holder of
this Agreement and the other documents contemplated by this Agreement and the
other transactions contemplated by this Agreement and each other agreement
contemplated hereby to which the

9



--------------------------------------------------------------------------------



 



Holder is a party, do not and will not (i) result in any violation of any terms
of the charter documents of the Holder; (ii) conflict with or result in a breach
by the Holder or any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust or other material agreement or
instrument to which the Holder is a party or by which the Holder or any of its
properties or assets is bound or affected or (iii) violate or contravene any
applicable law, rule or regulation or any applicable decree, judgment or order
of any Governmental Body or court having jurisdiction over the Holder or any of
its properties or assets, except, in the case of (ii) and (iii), as would not
have a material adverse effect on the business, properties, operations,
financial condition or results of operations of the Holder and its subsidiaries,
taken as a whole.
     Section 4.4 Ownership. The Holder is (i) the sole beneficial owner and/or
the investment advisor, authorized representative or manager for the beneficial
owners of the Exchanged Notes the principal amount of which is set forth on its
signature page attached hereto, having the power to vote and dispose of such
Exchanged Notes on behalf of such beneficial owners and (ii) entitled (for its
own account or for the account of certain funds and/or accounts for which it
acts as investment advisor) to all of the rights and economic benefits of such
Exchanged Notes. There are no outstanding agreements, arrangements or
understandings under which such Holder, its nominee or the beneficial owners of
the Exchanged Notes for which such Holder acts as investment advisor may be
obligated to transfer any of the Exchanged Notes, other than this Agreement. The
Holder has full power and authority to enter into this Agreement, make the
representations and warranties set forth herein and transfer Exchange Notes in
accordance with the terms hereof on behalf of the beneficial owners of the
Exchanged Notes the principal amount of which is set forth on its signature page
hereto.
     Section 4.5 Transfers. Such Holder (and the beneficial owners of the
Exchanged Notes for which such Holder acts as investment advisor) has made no
prior assignment, sale, participation, grant, conveyance, or other transfer of,
and has not entered into any other agreement to assign, sell, participate,
grant, or otherwise transfer, in whole or in part, any portion of its right,
title, or interests in the Exchanged Notes it beneficially owns, subject to this
Agreement, that is inconsistent with the representations and warranties made in
Section 4.4 above or that would render such Holder (and the beneficial owners of
the Exchanged Notes for which such Holder acts as investment advisor) otherwise
unable to comply with its obligations under this Agreement.
     Section 4.6 Liens. The Exchanged Notes held by such Holder (or the
beneficial owners of the Exchanged Notes for which such Holder acts as
investment advisor, as the case may be) are not subject to any lien, pledge,
mortgage, security interest, charge, option or other encumbrance of adverse
claim of any kind (a “Lien”). The execution and delivery of, and the performance
by such Holder of its obligations under, this Agreement, will not result in the
creation of any Lien upon the Exchanged Notes held by such Holder (or the
beneficial owners of the Exchanged Notes for which such Holder acts as
investment advisor, as the case may be). Upon the consummation of the Exchange,
the Company will acquire the Exchanged Notes to be exchanged by such Holder (or
the beneficial owners of the Exchanged Notes for which such Holder acts as
investment advisor, as the case may be) free and clear of any Lien.
     Section 4.7 Investment Experience. The Holder has such knowledge and
experience in financial and business affairs that such Holder is capable of
evaluating the merits and risks of

10



--------------------------------------------------------------------------------



 



an investment in the Units, the Third Lien Notes and the Warrants. The Holder
(and each beneficial owner of the Exchanged Notes for which such Holder acts as
investment advisor) is an “accredited investor,” within the meaning of Rule 501
promulgated by the Commission under the Securities Act, and a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act. The
Holder (and each beneficial owner of the Exchanged Notes for which such Holder
acts as investment advisor) will acquire the Units, the Third Lien Notes and the
Warrants for its own account (or for the account of certain funds and/or
accounts for which such Holder acts as investment advisor), for investment, and
not with a view to or for sale in connection with any distribution thereof in
violation of the registration provisions of the Securities Act or the rules and
regulations promulgated thereunder. The Holder (and each beneficial owner of the
Exchanged Notes for which such Holder acts as investment advisor) understands
that the Units, the Third Lien Notes and the Warrants, are being issued to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Holder’s compliance (and the compliance of
each beneficial owner of the Exchanged Notes for which such Holder acts as
investment advisor) with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder (on its own behalf and on
behalf of each beneficial owner of the Exchanged Notes for which such Holder
acts as investment advisor) set forth herein in order to determine the
availability of such exemptions and the eligibility of the Holder (and each
beneficial owner of the Exchanged Notes for which such Holder acts as investment
advisor) to acquire the Units, the Third Lien Notes and the Warrants. Such
Holder (and each beneficial owner of the Exchanged Notes for which such Holder
acts as investment advisor) acknowledges that no representations, express or
implied, are being made with respect to the Company, the Units, the Third Lien
Notes and the Warrants, or otherwise, other than those expressly set forth
herein. In making its decision to invest in the Units, the Third Lien Notes and
Warrants, hereunder, such Holder has relied upon independent investigations made
by such Holder and, to the extent believed by such Holder to be appropriate,
such Holder’s representatives, including such Holder’s own professional, tax and
other advisors. Such Holder and its representatives have been given the
opportunity to ask questions of, and to receive answers from, the Company and
its representatives concerning the terms and conditions of the investment in the
Units, the Third Lien Notes and the Warrants. Such Holder has reviewed, or has
had the opportunity to review, all information it deems necessary and
appropriate for such Holder to evaluate the financial risks inherent in an
investment in the Units, the Third Lien Notes and the Warrants. Such Holder (and
each beneficial owner of the Exchanged Notes for which such Holder acts as
investment advisor) understands that its investment in the Units, the Third Lien
Notes and the Warrants involves a high degree of risk and that no Governmental
Body has passed on or made any recommendation or endorsement of the Units, the
Third Lien Notes and the Warrants.
     Section 4.8 Restricted Securities. The Holder has been advised by the
Company that (i) the offer and sale of the New Securities has not been
registered under the Securities Act; (ii) the offer and sale of the New
Securities is intended to be exempt from registration under the Securities Act
pursuant to Section 4(2) under the Securities Act; and (iii) there is no
established market for the Units, the Third Lien Notes and the Warrants, and it
is not anticipated that there will be any active public market for the Units,
the Third Lien Notes and the Warrants in the foreseeable future. The Holder is
familiar with Rule 144 promulgated by the Securities and Exchange Commission
under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act. The Holder (and each
beneficial owner of

11



--------------------------------------------------------------------------------



 



the Exchanged Notes for which such Holder acts as investment advisor) will only
sell or otherwise transfer the Units, the Third Lien Notes and the Warrants in
accordance with the Warrant and Unit Agreement and the Third Lien Notes
Indenture, as applicable.
ARTICLE V
CONDITIONS PRECEDENT TO HOLDER’S OBLIGATION
     The obligation of each Holder to exchange the Exchanged Notes for the Units
consisting of the Third Lien Notes and the Warrants is subject to the following
conditions (any or all of which may be waived by the Holder in its sole
discretion):
     Section 5.1 Representations and Warranties. Each of the representations and
warranties of the Company set forth in this Agreement shall be true and correct
on the Closing Date.
     Section 5.2 Performance; No Default. The Company shall have performed and
complied in all material respects with all agreements and conditions contained
in this Agreement required to be performed or complied with by the Company prior
to or at the Closing.
     Section 5.3 Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to the Holder, and the Holder shall have received all such
counterpart originals or certified or other copies of such documents as it may
reasonably request.
     Section 5.4 No Actions. No action, suit or legal, administrative or
arbitral proceeding or investigation (as “Action”) shall have been instituted
(and be pending) by or before any Governmental Body to restrain or prohibit this
Agreement or the consummation of the transactions contemplated by this
Agreement. No preliminary or permanent injunction or other order issued by any
federal or state court of competent jurisdiction preventing consummation of this
Agreement shall be in effect.
     Section 5.5 Execution of Credit Agreement Amendment. The Company, the
Guarantors and Bank of America shall have entered into the Credit Agreement
Amendment.
     Section 5.6 Consummation of Second Lien Term Loan. The Company, the
Guarantors and the Second Lien Agent and any lenders party thereto shall have
entered into the Second Lien Term Loan Agreement and the Second Lien Collateral
Documents, and the funding of the Second Lien Term Loan Agreement shall have
been consummated or shall be consummated contemporaneously with the consummation
of the Exchange.
     Section 5.7 Opinion of Counsel. Kirkland & Ellis LLP, counsel for the
Company, shall have delivered to the Holders an opinion, dated as of the
Closing, in form and substance satisfactory to the Holders.
     Section 5.8 Officers’ Certificate. The Holders shall have received a
certificate, dated as of the Closing, of the President or any Vice President and
the Chief Financial Officer of the

12



--------------------------------------------------------------------------------



 



Company in which such officers, to the best of their knowledge after reasonable
investigation, shall state that the representations and warranties of the
Company in this Agreement are true and correct in the case of representations
and warranties which are qualified as to materiality, and true and correct in
all material respects in the case of representations and warranties that are not
so qualified, that the Company has complied in all material respects with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing, and that, subsequent to March 31, 2009,
there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
other), business, properties or results of operations of the Company and its
subsidiaries taken as a whole except as described in such certificate.
     Section 5.9 DTC. The Units, the Third Lien Notes and the Warrants shall
have been declared eligible for clearance and settlement through DTC.
     Section 5.10 Costs. The Company shall have paid all costs and expenses
invoiced to the Company prior to the Closing in connection with the preparation,
execution and delivery of this Agreement and the issuance of the Units, the
Third Lien Notes and the Warrants, including the costs and expenses of Akin Gump
Strauss Hauer & Feld LLP, counsel to the Holders.
ARTICLE VI
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATION
     The obligation of the Company to exchange the Exchanged Notes for the Units
consisting of the Third Lien Notes and the Warrants is subject to the following
conditions (any or all of which may be waived by the Company in its sole
discretion):
     Section 6.1 Representations and Warranties. Each of the representations and
warranties of each Holder set forth in this Agreement shall be true and correct
in all material respects on the Closing Date.
     Section 6.2 Performance; No Default. The Holders shall have performed and
complied in all material respects with all agreements and conditions contained
in this Agreement required to be performed or complied with by the Holders prior
to or at the Closing.
     Section 6.3 Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to the Company, and the Company shall have received all such
counterpart originals or certified or other copies of such documents as it may
reasonably request.
     Section 6.4 No Actions. No Action shall have been instituted (and be
pending) by or before any Governmental Body to restrain or prohibit this
Agreement or the consummation of the transactions contemplated by this
Agreement. No preliminary or permanent injunction or other order issued by any
federal or state court of competent jurisdiction preventing consummation of this
Agreement shall be in effect.

13



--------------------------------------------------------------------------------



 



     Section 6.5 Execution of Credit Agreement Amendment. The Company, the
Guarantors and Bank of America shall have entered into the Credit Agreement
Amendment.
     Section 6.6 Consummation of Second Lien Term Loan. The Company, the
Guarantors and the Second Lien Agent and any lenders party thereto shall have
entered into the Second Lien Term Loan Agreement and the Second Lien Collateral
Documents, and the funding of the Second Lien Term Loan Agreement shall have
been consummated or shall be consummated contemporaneously with the consummation
of the Exchange.
     Section 6.7 DTC. The Units, the Third Lien Notes and the Warrants shall
have been declared eligible for clearance and settlement through DTC.
     Section 6.8 Exchanged Notes Returned. The Holder shall have instructed each
of its custodians for those accounts holding the Exchanged Notes to recall any
of its Exchanged Notes that such custodian may have loaned under any securities
lending arrangement, and any such Exchanged Notes shall have been returned.
     Section 6.9 Required Holders. Holders holding not less than $52,190,000 of
the principal amount outstanding of the Exchanged Notes shall have executed this
Agreement and shall have delivered such principal amount of Exchanged Notes
through the book-entry facilities of DTC to the Company (or its designee which
may be the Trustee for the benefit of the Company) in accordance with
Section 2.2 hereof. The Company may, in its sole discretion, waive the condition
set forth in this Section 6.9 if (a) the Holders have delivered $45,690,000 in
principal amount of Exchanged Notes through the book-entry facilities of the DTC
to the Company (or its designee which may be the Trustee for the benefit of the
Company), and (b) TRP has instructed the custodians for those accounts holding
the remaining $6,500,000 in principal amount of Exchanged Notes to deliver such
Exchanged Notes through the book-entry facilities of DTC to the Company (or its
designee which may be the Trustee for the benefit of the Company) as soon as
practicable. The foregoing waiver shall not relieve TRP (and the funds and/or
accounts for which TRP acts as investment advisor) of their obligations to
deliver the entire principal amount of Exchanged Notes set forth opposite TRP’s
name on Schedule I hereto in accordance with the terms of this Agreement.
ARTICLE VII
CERTAIN COVENANTS AND AGREEMENTS OF THE PARTIES
     Section 7.1 Legends. Each certificate issued at the Closing representing
Units shall be endorsed with a legend in substantially the form as provided in
the Warrant and Unit Agreement. Each certificate issued at the Closing
representing Third Lien Notes shall be endorsed with a legend in substantially
the form as provided in the Third Lien Notes Indenture. Each certificate issued
at the Closing representing Warrants shall be endorsed with a legend in
substantially the form as provided in the Warrant and Unit Agreement.
     Section 7.2 Further Actions by Holder. The Holders shall, at the written
request of the Company, at any time and from time to time following the Closing
execute and deliver to the Company all such further instruments and take all
such further action as may be reasonably necessary or appropriate in order to
confirm or carry out its obligations under this Agreement.

14



--------------------------------------------------------------------------------



 



     Section 7.3 Further Action by the Company. The Company shall, at the
written request of any Holder, at any time and from time to time following the
Closing execute and deliver to such Holder all such further instruments and take
all such further action as may be reasonably necessary or appropriate in order
to confirm or carry out its obligations under this Agreement.
     Section 7.4 Best Efforts. The Company and the Holders shall use their
respective best efforts (subject to standards of commercial reasonableness) to
consummate the transactions contemplated to be performed by it under this
Agreement.
     Section 7.5 Publicity. Neither the Company nor the Holder shall issue or
cause the publication of any press release or make any other public statement,
filing or announcement with respect to this Agreement and the transactions
contemplated hereby without the prior approval of the other party; provided,
however, that the Company shall be entitled, without the prior approval of the
Holder, to make any press release or other public disclosure with respect to
such transactions as is required by applicable law or regulation, including the
rules of the Securities and Exchange Commission, or the Nasdaq. The Company and
the Holder shall cooperate in issuing press releases or otherwise making public
statements with respect to this Agreement and the transactions contemplated
hereby, which cooperation shall include first consulting the other party hereto
concerning the requirement for, and timing and content of, such public
announcement.
     Section 7.6 Expenses. The Company will pay all expenses incidental to the
performance of its obligations under this Agreement, the Third Lien Notes
Indenture and the Third Lien Collateral Documents, including (i) the fees and
expenses of the Trustee and its professional advisors; (ii) all expenses in
connection with the execution, issue, authentication, and initial delivery of
the New Securities, the preparation of this Agreement, the Third Lien Notes
Indenture and the Third Lien Collateral Documents, and any other document
relating to the issuance, sale and delivery of the New Securities and (iii) the
costs and expenses of Akin Gump Strauss Hauer & Feld LLP, counsel to the
Holders.
ARTICLE VIII
TERMINATION
     Section 8.1 Termination. Notwithstanding anything in this Agreement to the
contrary, this Agreement may be terminated and the transactions contemplated by
this Agreement abandoned at any time prior to the Closing by any party if the
transactions contemplated by this Agreement are not consummated in accordance
with their terms within 15 days after the date hereof; provided, however, that a
party hereto shall not have the right to terminate this Agreement if the failure
to consummate the transactions contemplated by this Agreement shall be primarily
attributable to such party’s failure to satisfy its obligations hereunder;
provided further that the provisions of Sections 7.6, 9.1 and 9.2 shall survive
any such termination of this Agreement.

15



--------------------------------------------------------------------------------



 



ARTICLE IX
INDEMNIFICATION
     Section 9.1 Indemnification.
     (a) The Company agrees to indemnify and hold harmless each Holder and its
affiliates, each beneficial owner of the Exchanged Notes for which such Holder
acts as investment advisor, and in each case, their respective officers,
directors, employees, controlling persons (within the meaning of the Securities
Act or the Exchange Act) and agents (each, an “Indemnified Holder”), against any
loss, claim, damage, liability or out-of-pocket expense (including reasonable
attorneys’ fees), as incurred, if any (collectively, “Losses”), arising out of
or relating to this Agreement and the transactions contemplated hereby, other
than Losses resulting from the bad faith, gross negligence or willful misconduct
of such Indemnified Holder, from a willful and material breach by a Holder of
its obligations under this Agreement or from a claim solely among the
Indemnified Holders.
     (b) Promptly after receipt by an Indemnified Holder under this Section 9.1
of notice of the commencement of any action, such Indemnified Holder will, if a
claim in respect thereof is to be made against the Company under this
Section 9.1, notify the Company in writing of the commencement thereof, but the
failure to notify the Company will not relieve it from liability under paragraph
(a) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the Company of substantial rights and
defenses. In case any such action is brought against any Indemnified Holder and
such Indemnified Holder seeks or intends to seek indemnity from the Company, the
Company will be entitled to participate in, and, to the extent that it shall
elect, by written notice delivered to the Indemnified Holder promptly after
receiving the aforesaid notice from such Indemnified Holder, to assume the
defense thereof with counsel satisfactory to such Indemnified Holder; provided,
however, if the defendants in any such action include both the Indemnified
Holder and the Company and the Company shall have reasonably concluded that a
conflict may arise between the positions of the Company and the Indemnified
Holder in conducting the defense of any such action or that there may be legal
defenses available to it and/or other Indemnified Holders that are different
from or additional to those available to the Company, the Indemnified Holder or
Holders shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Holder or Holders. Upon receipt of notice from the Company to
such Indemnified Holder of the Company’s election so to assume the defense of
such action and approval by the Indemnified Holder of counsel, the Company will
not be liable to such Indemnified Holder for any legal or other expenses
subsequently incurred by such Indemnified Holder in connection with the defense
thereof unless (i) the Indemnified Holder shall have employed separate counsel
in accordance with the proviso to the preceding sentence (it being understood,
however, that in connection with any such action the Company shall not be liable
for the expenses of more than one separate counsel (in addition to any local
counsel) representing the Indemnified Holders who are parties to such action) or
(ii) the Company shall not have employed counsel reasonably satisfactory to the
Indemnified Holder to represent the Indemnified Holder within a reasonable time
after notice of commencement of the action.
     (c) The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which shall not be withheld unreasonably,
but if settled with such

16



--------------------------------------------------------------------------------



 



consent or if there is a final judgment for the plaintiff, the Company agrees to
indemnify the Indemnified Holder against any Loss by reason of such settlement
or judgment. Notwithstanding the foregoing sentence, if at any time an
Indemnified Holder shall have requested that the Company reimburse the
Indemnified Holder for fees and expenses of counsel as contemplated by this
Section 9.1, the Company shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 30 days after receipt by the the Company of such request and (ii) the
Company shall not have reimbursed the Indemnified Holder in accordance with such
request prior to the date of such settlement. The Company shall not, without the
prior written consent of the Indemnified Holder, effect any settlement in any
pending or threatened action, suit or proceeding in respect of which any
Indemnified Holder is or could have been a party and indemnity was or could have
been sought hereunder by such Indemnified Holder, unless such settlement,
compromise or consent (x) includes an unconditional release of such Indemnified
Holder from all liability on claims that are the subject matter of such action,
suit or proceeding and (y) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any Indemnified
Holder.
     (d) If the indemnification provided for in this Section 9.1 is for any
reason unavailable to or otherwise insufficient to hold harmless the Indemnified
Holder in respect of any Loss referred to therein, then the Company shall
contribute to the aggregate amount paid or payable by such Indemnified Holder,
as incurred, as a result of any Loss referred to therein:
     (i) in such proportion as is appropriate to reflect the relative benefits
received by the Company, on the one hand, and the Holders, on the other hand,
pursuant to this Agreement, or
     (ii) if the allocation provided by Section 9.1(d)(i) above is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in Section 9.1(d)(i) above but also the relative
fault of the Company, on the one hand, and the Holders, on the other hand, as
well as any other relevant equitable considerations.
The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 9.1(d) were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in this Section 9.1. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute as provided
in this Section 9.1(d) are several and not joint.
     (e) The provisions of this Section 9.1 will survive the Closing.
ARTICLE X
MISCELLANEOUS
     Section 10.1 Termination of Lock-Up Period. The Lock-Up Period, as defined
in paragraph 5 of the confidentiality agreement, dated as of June 26, 2009,
between the Company

17



--------------------------------------------------------------------------------



 



and Evergreen and paragraph 5 of the confidentiality agreement, dated as of
June 26, 2009, between the Company and TRP, shall end automatically upon a
public announcement by the Company of the execution and delivery of this
Agreement by means of a filing of a Current Report on Form 8-K or other periodic
report under the Exchange Act with the Securities and Exchange Commission or
otherwise.
     Section 10.2 Survival of Representations. The representations, warranties,
covenants and agreements of the Holders and the Company contained in this
Agreement or in any certificate furnished hereunder shall survive the Closing.
     Section 10.3 Prior Agreements. This Agreement and the confidentiality
agreements referred to in Section 9.1 hereof constitute the entire agreement
between the parties concerning the subject matter hereof and supersedes any
prior representations, understandings or agreements. There are no
representations, warranties, agreements, conditions or covenants, of any nature
whatsoever (whether express or implied, written or oral) between the parties
hereto with respect to such subject matter except as expressly set forth herein.
     Section 10.4 Severability. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision or the validity and enforceability of this Agreement in any
other jurisdiction.
     Section 10.5 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ITS CHOICE OF LAW RULES.
     Section 10.6 Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of, or
affect the interpretation of, this Agreement.
     Section 10.7 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart. A facsimile transmission of this Agreement bearing
a signature on behalf of a party hereto shall be legal and binding on such
party.
     Section 10.8 Assignment; Binding Effect. The Holders shall not convey,
assign or otherwise transfer any of their rights or obligations under this
Agreement without the express written consent of the Company, and the Company
shall not convey, assign or otherwise transfer any of its rights and obligations
under this Agreement without the express written consent of the initial Holders.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
     Section 10.9 Waiver; Remedies. No delay on the part of any Holder or the
Company in exercising any right, power or privilege under this Agreement shall
operate as a wavier thereof, nor shall any waiver on the part of any Holder or
the Company of any right, power or privilege under this Agreement operate as a
waiver of any other right, power or privilege of such party under this
Agreement, nor shall any single or partial exercise of any right, power or
privilege

18



--------------------------------------------------------------------------------



 



under this Agreement preclude any other or further exercise thereof or the
exercise of any other right, power or privilege under this Agreement.
     Section 10.10 Amendment. This Agreement may be modified or amended only by
written agreement of the parties to this Agreement.
     Section 10.11 Notice. Any notice or communications hereunder shall be in
writing and shall be deemed to have been given if delivered in person or by
registered or certified first-class mail, telecopier or courier service, to the
following addresses, or such other addresses as may be furnished hereafter by
notice in writing, as follows:
if to the Company or any Subsidiary Guarantor:
Commercial Vehicle Group, Inc.
7800 Walton Parkway
New Albany, OH 43054
Attention: Chief Financial Officer
Facsimile: (614) 289-5360
if to the Holders:
Evergreen Investment Management Company, LLC
200 Berkeley Street
Boston, MA 02116
Attention: Michael Brown
Facsimile: (617) 954-0991
- and -
T. Rowe Price Associates, Inc.
100 East Pratt Street
Baltimore, MD 21202
Attention: Jonathan D. Siegel, Vice President & Senior Legal Counsel
Facsimile: (410) 345-2777

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed by their respective duly authorized
officers, as of the date first above written.

                  COMMERCIAL VEHICLE GROUP, INC.    
 
           
 
  By:   /s/ Chad M. Utrup    
 
           
 
  Name:   Chad M. Utrup    
 
  Title:   Chief Financial Officer    
 
                CABARRUS PLASTICS, INC.
CVG CS LLC
CVG MANAGEMENT CORPORATION
CVG LOGISTICS, LLC
CVG EUROPEAN HOLDINGS, LLC
CVG OREGON, LLC
CVS HOLDINGS, INC.
MAYFLOWER VEHICLE SYSTEMS, LLC
MONONA CORPORATION
MONONA WIRE CORPORATION
MONONA (MEXICO) HOLDINGS LLC
NATIONAL SEATING COMPANY
SPRAGUE DEVICES, INC.
TRIM SYSTEMS, INC.
TRIM SYSTEMS OPERATING CORP.    
 
           
 
  By:   /s/ Chad M. Utrup    
 
           
 
  Name:   Chad M. Utrup    
 
  Title:   Chief Financial Officer    

Signature Page to Exchange Agreement

 



--------------------------------------------------------------------------------



 



                  NAME OF HOLDER:    
 
            Date: August 4, 2009   EVERGREEN INVESTMENT MANAGEMENT COMPANY, LLC
(investment advisor for various funds and accounts which are beneficial owners
of the Exchanged Notes)    
 
           
 
  By:   /s/ Andrew P. Cestone    
 
           
 
  Name:   Andrew P. Cestone    
 
  Title:   SVP Head of Global High Yield    
 
                Aggregate Principal Amount of 8% Senior Notes due 2013 to be
Exchanged (for its own account or for the account of funds and/or accounts for
which it acts as investment advisor):    
 
                $28,090,000    

Signature Page to Exchange Agreement

 



--------------------------------------------------------------------------------



 



                  NAME OF HOLDER:    
 
            Date: August 4, 2009   T. ROWE PRICE ASSOCIATES, INC. (investment
advisor for various funds and accounts which are beneficial owners of the
Exchanged Notes)    
 
           
 
  By:   /s/ Mark Vaselkiv    
 
           
 
  Name:   Mark Vaselkiv    
 
  Title:   Vice President    
 
                Aggregate Principal Amount of 8% Senior Notes due 2013 to be
Exchanged (for its own account or for the account of funds and/or accounts for
which it acts as investment advisor):    
 
                $24,100,000    

Signature Page to Exchange Agreement

 



--------------------------------------------------------------------------------



 



Schedule I

                                                              Units Consisting
of:                         Total                                 Principal    
                            Amount of                                 Third Lien
                Principal           Notes                 Amount of          
Exchanged for           Total Amount     and           Exchanged          
(Gross     Accrued           Notes and   Total Number   Proceeds) of     and
Unpaid           Accrued and   of Shares of   Second Lien     Interest on      
    Unpaid   Common   Term Loan     Exchanged           Interest on   Stock  
Funded     Notes   Number   Exchanged   Underlying   through Holder   Exchanged
  of Units   Notes   Warrants   Assignments
Evergreen Investment Management Company, LLC
  $ 28,090,000       22,672     $ 22,672,000       400,974.26645     $
7,111,473.60  
 
                                       
T. Rowe Price Associates, Inc.
  $ 24,100,000       19,452     $ 19,452,000       344,025.73355     $
6,009,326.40  

 



--------------------------------------------------------------------------------



 



Exhibit A
[Third Lien Notes Indenture]
[Filed as Exhibit 4.1 to this Current Report on Form 8-K]

 



--------------------------------------------------------------------------------



 



Exhibit B
[Security Agreement]
[Filed as Exhibit 4.2 to this Current Report on Form 8-K]

 



--------------------------------------------------------------------------------



 



Exhibit C
[Warrant and Unit Agreement]
[Filed as Exhibit 4.3 to this Current Report on Form 8-K]

 



--------------------------------------------------------------------------------



 



Exhibit D
[Second Lien Term Loan Agreement]
[Filed as Exhibit 10.3 to this Current Report on Form 8-K]

 



--------------------------------------------------------------------------------



 



Exhibit E
[First Lien Credit Agreement Amendment]
[Filed as Exhibit 10.2 to this Current Report on Form 8-K]

 



--------------------------------------------------------------------------------



 



Exhibit F
[BofA Intercreditor Agreement]
[Filed as Exhibit 10.4 to this Current Report on Form 8-K]

 



--------------------------------------------------------------------------------



 



Exhibit G
[Junior Intercreditor Agreement]
[Filed as Exhibit 10.5 to this Current Report on Form 8-K]

 